835 So. 2d 376 (2003)
Sandra STILL, Appellant,
v.
Arthur STILL, Appellee.
No. 3D01-3517.
District Court of Appeal of Florida, Third District.
January 29, 2003.
Welbaum, Guernsey, Hingston, Greenleaf & Gregory, Coral Gables, and Robert J. Black, Coral Gables, for appellant.
Hersch & Talisman and Patrice A. Talisman, Miami, for appellee.
Before SCHWARTZ, C.J., FLETCHER and SHEVIN, JJ.
SHEVIN, Judge.
Sandra Still, former wife, appeals a final dissolution judgment that vacates a mediation settlement agreement. We affirm.
The court properly granted the former husband's motion to set the agreement aside. The evidence presented below demonstrated: that the former wife made false statements concerning a specific material factto wit, that she and the daughter would remain in the marital home so the child could grow up there; that the former wife knew the representation was false; that the former wife intended the representation to induce reliance by the former husband; and that the former husband was injured by his reliance on the representation. Lopez-Infante v. Union Central Life Ins. Co., 809 So. 2d 13, 15 (Fla. 3d DCA), review denied, 832 so.2d 106 (Fla. 2002). Therefore, we affirm the final judgment in all respects.
Affirmed.